November 3, 2020

 

United States Bankruptcy Court, District of Minneapolis
Diana E. Murphy United States Courthouse

300 South Fourth Street

Minneapolis, MN 55415

To: Chief Judge Michael E. Ridgway

Wha ds Tmt “ ata 2
1 his leer 1s te inform JOS rele Chinstophei 30h avienda,’ indoo, ot end ce odnadit eA bis twee

companies Kovanda Plastic Surgety and Aesthetic Institute of Edina, whom has recently file
bankruptcy with the United States 'Banktuptey Court, ‘District of Minneapolis has not provided to
the court all the documents that is legally required by a bankruptcy ruling.

Christopher Kovanda is hiding personal funds of over $4,000,000.00, which he has failed to
declare in his bankruptcy report, under the names of his current employees, Kris Sande and
Angela Dalbec as well as Rebecca Louise Kovanda.

He has hidden several items of great value that have not been declared in his bankruptcy report
such as: his grand-father's coin collection; multiple rifles; collectable stamp collection; train and
model car collections; extensive fly fishing equipment; extensive camping gear; multiple
handguns; extensive rock climbing equipment; desktop computer; hundreds of collectable vinyl
records, CDs and DVDs; collectable Lego sets; fooze ball table; extensive collection of wood
working tools; rare guitars; vintage trumpet; and, collectable Boy Scout equipment.

He has mentioned, for instance a coin collection in his bankruptcy report, but he is failing to
report the second coin collection from his grand-father that he has in his possession, the one
which is valuable to the Court and to his Creditors. He is hiding many of these valuable objects
in his storage unit, in his own personal home and in the house of Rebecca Louise Kovanda.

Yours truly,

Anomynous

 
